DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-14 are presented for examination.  This office action is in response to the application filed on 7/21/2020.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/261,46799 filed on 1/29/2019.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 7/21/2020. The information disclosed therein was considered.

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly 
The “cold data”, “first and second portions of data”, and “transmission speed” aspects of the invention should be mentioned in the title so that the title is more descriptive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 8-14 of the instant application are compared to claims 1-6 and 7-12 of US Patent No. 10,789,005 in the following table:
Instant Application
US Patent 10,789,005
1. A server, comprising: 
a network interface; a processor, arranged to communicate with an electronic device via the network interface; and 

a first storage device, arranged to store data; 

wherein the processor checks the data in order to determine whether the data is cold data; when the data is determined as 

wherein after the data is determined as the cold data and the second portion of the data is moved to the second storage device, 




when the processor receives a request command from the electronic device via the network interface in order to request for reading the data, the processor directly transmits the first portion of the data to the electronic device via the network interface, and the transmission speed of the first portion of the data is lower than a permitted transmission speed between the server and the electronic device.

a network interface; a processor, arranged to communicate with an electronic device via the network interface; and

 a first storage device, arranged to store data; 

wherein the processor checks the data in order to determine whether the data is cold data; when the data is determined as 

wherein (the processor checks the data in order to determine whether the data is cold data; when the data is determined as cold data, the processor reserves a first portion of the data in the first storage device, and moves a second portion of the data to a second storage device)

when the processor receives a request command from the electronic device via the network interface in order to request for reading the data, the processor directly transmits the first portion of the data to the electronic device via the network interface, and the transmission speed of the first portion of the data is lower than a permitted transmission speed between the server and the electronic device 


wherein when the processor receives the request command from the electronic device via the network interface in order to request for reading the data, the processor divides the first portion of the data into multiple sections, and extends the interval between each of the sections transmitting to the electronic device without causing request timeout.


1.  (wherein when the processor receives the request command from the electronic device via the network interface in order to request for reading the data, the processor divides the first portion of the data into multiple sections, and extends the interval between each of the sections transmitting to the electronic device without causing request timeout.)


5. The server of claim 1, wherein when the processor receives the request command from the electronic device via the network interface in order to request for reading the data, the processor transmits a reading request to the second storage device in order to request for reading the second portion of the data; and before the processor receives the second portion of the data sent back from the second storage device, the processor transmits the first portion of the data to the electronic device in a transmission speed lower than the permitted transmission speed. 6. The server of claim 6, wherein after the processor receives the second portion of the data sent back from the second storage device, the processor increases the transmission speed of the first portion of the data. 


Claims 1 -14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Patent No. 10,789,005 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-12 of copending Patent No. 10,789,005 contains every element of claims 1-14 of the instant application and thus anticipate the claims of the instant application. See MPEP 804. All claimed elements of claim 1 in the instant application are contained in the claims of the reference application. 
MPEP 804(I)(B) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims of the instant application therefore are not patently distinct from the earlier patent/application claims and as such are unpatentable over obvious type double patenting. A later patent/application is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cometto et al. (Cometto) US Patent Application No. 2014/0040205 in view of Tran US Patent Application No. 2002/0194609.
As to claims 1 and 8, Cometto discloses a server (Fig. 1 para [0040] server), comprising: a network interface (Ref. 120); a processor (Ref. 102), arranged to communicate with an electronic device (Fig. 4 Refs 42x) via the network interface; and a first storage device (Fig. 1 Refs 102, 104, 106), arranged to store a first portion of data (Ref 125);  wherein the processor checks the data in order to determine whether the data is cold data (para [0090]  “The linear storage layer 640 first examines the linear storage map 641 for the requested data at stages 710 and 715 to determine how to respond to the read request.  If the requested data is available in the linear storage 647 then the linear storage layer 640 simply reads the data from the linear storage area 647 and responds to the read request at stage 720.  The system may then update some statistics (such as statistics used to determine if the data is hot, warm, or cold) at stage 780 and it is then done handling the read request” para [0105] eviction policy and para [0132] cold); when the data is determined as cold data, the processor reserves a first portion of the data in the first storage device (para [0053] “very quickly handle data storage” para [0063] ‘A core concept of the hierarchical mass storage system 460 is the efficient use of the local data storage available within the hierarchical mass storage system 460.  As long as the hierarchical mass storage system 460 accurately identifies the data that is most frequently accessed and keeps that frequently-accessed data in the local data storage (471, 481, 472 and 482) then the vast majority of storage requests (both read operations and write operations) received on the SAN interface 461 
	Cometto discloses “the hierarchical mass storage system 500 can be configured to use less than the full bandwidth available on the communication link 596” (para [0069]), however, Cometto does not specifically disclose the transmission speed of the first portion of the data is lower than a permitted transmission speed between the server and the electronic device.
Tran discloses a transmission speed of the first portion of the data is lower than a permitted transmission speed between the server and the electronic device (para [0013] “the channel may have to transfer data at a slower rate”) for the purpose of decreasing an error rate and increasing data access speed. 
The suggestion/motivation for doing so would have been decrease an error rate and increase data coherency.


As to claims 2 and 9, Cometto and Tran disclose the invention as claimed above.  Cometto further discloses wherein the second storage device is a tape (para [0046] tape] library storage device.  

As to claims 3 and 10, Cometto and Tran disclose the invention as claimed above.  Cometto further discloses wherein the first storage device is a solid state disk (SSD) (Fig. 3 Ref. 340), and the second storage device is a hard disk drive (HDD) (Ref. 360).

As to claims 6 and 13, Cometto and Tran disclose the invention as claimed above.  Cometto further discloses wherein when the processor receives the request command from the electronic device via the network interface in order to request for reading the data, the processor transmits a reading request (para [0053] requests) to the second storage device (para [0038] Refs 360 0r 380) in order to request for reading the second portion of the data ( para [0132], Since it takes time to retrieve data from the off-site data storage provider 591, 
Tran further discloses before the processor receives the second portion of the data sent back from the second storage device, the processor transmits the first portion of the data to the electronic device in a transmission speed lower than the permitted transmission speed (para [0013] “the channel may have to transfer data at a slower rate”). 

As to claims 7 and 18, Cometto and Tran disclose the invention as claimed above.  Tran further discloses wherein after the processor receives the second portion of the data sent back from the second storage device, the processor increases the transmission speed (para [0009] maximum bandwidth) of the first portion of the data.  

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cometto et al. (Cometto) US Patent Application No. 2014/0040205 in view of Tran US Patent Application No. 2002/0194609 and further in view of Applicant’s Admitted Prior Art (AAPA) page 1 para [0002].
As to claims 4 and 11, Cometto discloses address (paras  [0068, 0083, 0084, 0086] and metadata para [0118]), however, neither Cometto nor Tran specifically wherein during moving the second portion of the data to the second storage device, the processor creates metadata in the first storage device in order to record a linking 
AAPA discloses wherein during moving the second portion of the data to the second storage device, the processor creates metadata in the first storage device in order to record a linking relationship between the first portion of the data of the first Page 9 of 14storage device and the second portion of the data stored in the second storage device (para [0002] “link”) for the purpose of decreasing an error rate and increasing data access speed. 
The suggestion/motivation for doing so would have been decrease an error rate and increase data coherency.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein during moving the second portion of the data to the second storage device, the processor creates metadata in the first storage device in order to record a linking relationship between the first portion of the data of the first Page 9 of 14storage device and the second portion of the data stored in the second storage device as taught by AAPA into the combined invention of Cometto and Tran for the advantages stated above.

Allowable Subject Matter
Claims 5 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the double patenting rejection set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG C KIM/Primary Examiner, Art Unit 2138